Citation Nr: 0803788	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
general anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 until May 1978 
and from January 2002 until October 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that granted 
service connection for generalized anxiety disorder and 
assigned a 10 percent rating, effective October 14, 2002.

When this matter was previously before the Board in December 
2006, it was remanded for further development.


FINDING OF FACT

The veteran's generalized anxiety disorder is manifested by 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
generalized anxiety disorder.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements and 
private medical records.  The appellant was afforded VA 
medical examinations in November 2002 and May 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law

The veteran essentially contends that his general anxiety 
disorder is more severe than indicated by his initial 10 
percent disability evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  For initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9400 for a 
general anxiety disorder, provide for a 10 percent rating 
when there is occupational and social impairment due to mild 
or transient symptoms, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned where 
there is occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent rating would be warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Generalized Anxiety Disorder

The veteran was granted service connection in a May 2003 
rating decision, with an initial disability rating of 10 
percent, which he claims does not accurately represent his 
disability.

At a November 2002 VA examination, the veteran reported 
subjective complaints including depression.  He also reported 
insomnia since his military service in the late 1970s and 
more recently, chest pain.  The chest pain caused 
apprehension in anticipation of a worse medical condition and 
aggravated the original disabilities.  The examination 
revealed that the veteran was clean, adequately dressed, and 
groomed.  The veteran was pleasant and cooperative, alert, 
and oriented times three.  His mood was somewhat anxious and 
depressed, affect was constricted.  Attention, concentration, 
impulse control, and memory were good.  Insight and judgment 
were fair.  Speech was clear and coherent.  Hallucinations 
and suicidal and homicidal ideation were not reported.  The 
veteran was diagnosed with a general anxiety disorder and a 
GAF score of 80 was assessed.

Another VA examination was provided in May 2007.  The veteran 
reported moderate anxiety on a daily basis, trouble sleeping 
on a nightly basis, shortness of breath, moderate, daily 
forgetfulness, feelings of doom, and a fear of dying.  He 
also complained of choking sensations, abdominal distress, 
and daily chest pain.  The veteran's appearance was clean, 
with a constricted affect and appropriate behavior.  His mood 
was anxious, his attitude cooperative and he exhibited good 
impulse control; however, panic attacks were noted.  He was 
oriented to person, place, and time.  Thought processes and 
content were unremarkable, with an understanding of judgment 
and normal memory. His sleep was impaired and after such 
impairment he reported staying in bed the following day.  He 
denied homicidal and suicidal thoughts, and hallucinations.  
He had no problems of daily living and was capable of 
managing his financial matters.  He reported missing a week 
of work over the last year due to his lack of sleep and 
problems working due to decreased concentration.  

The May 2007 VA examiner diagnosed the veteran with general 
anxiety disorder with panic attacks, and noted that it was 
controlled by continuous medication.  The examiner did not 
find an occasional decrease in work efficiency and 
intermittent periods of the inability to perform occupational 
tasks due to the mental disorder signs and symptoms.  The 
examiner also did not find transient or mild signs and 
symptoms of decreased work efficiency and an ability to 
perform occupational tasks only during periods of significant 
stress. A GAF score of 65 was assessed 

The veteran's general anxiety disorder symptoms are 
essentially indicative of a 30 percent disability evaluation, 
due to occupational and social impairment.  Symptoms 
indicative of a 30 percent rating included his anxiety, 
chronic sleep impairment, panic attacks, and depressed mood.  
A 50 percent evaluation, however, would not be warranted as 
the veteran does not exhibit occupational and social 
impairment with reduced reliability and productivity.  
Although he reported problems due to decreased concentration, 
the May 2007 VA examiner noted that the veteran did not have 
reduced reliability and productivity due to his mental 
disorder. Additionally, thought processes and content were 
unremarkable, and he had an understanding of judgment and 
normal memory.  He also worked as a junior high teacher and 
was found to have no problems of daily living.  The veteran's 
most recent GAF score of 65 is indicative of some mild 
symptoms, though generally functional, with meaningful 
interpersonal relationships.  As such, an initial 30 percent 
rating, and no higher, is warranted.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's generalized anxiety 
disorder reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 30 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The disability does not result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 30 percent evaluation, but no higher, 
for general anxiety disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


